
	
		II
		112th CONGRESS
		2d Session
		S. 2880
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on vulcanized
		  rubber lug bottom boots for actual use in fishing waders.
	
	
		1.Vulcanized rubber lug bottom
			 boots for actual use in fishing waders
			(a)In
			 generalHeading 9902.23.85 of the Harmonized Tariff Schedule of
			 the United States (relating to vulcanized rubber lug bottom boots for actual
			 use in fishing waders) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
